Exhibit Contact: Dan McCarthy,610-774-5758 PPL Corporation Two N. Ninth St. Allentown, PA 18101 Financial services executive named to PPL Corporation board ALLENTOWN, Pa. (Dec. 1, 2009) PPL Corporation announced Tuesday (12/1) that a retired executive with more than three decades of financial services experience has been named to the company’s board of directors. Natica von Althann, who most recently served as the senior credit risk management executive for U.S. Trust/Bank of America, joins the PPL board effective today.
